Title: To Thomas Jefferson from Edward Tiffin, 8 December 1806
From: Tiffin, Edward
To: Jefferson, Thomas


                        
                            Sir—
                            Chillicothe December 8th. 1806
                        
                        herewith you will receive an Address, which I have been requested by the General Assembly of this State, to
                            transmit to you.
                        you have no doubt heard the public rumors that have gon abroad respecting certain hostile preparations that
                            are making ready at different points on the Ohio & Mississippi, and which has given me much pain of mind; but I am
                            happy to find that the State of Ohio is feelingly alive to their true interests, and has made ample provision to enable
                            the Executive of this State to counter act every hostile effort that may be making within its jurisdiction.
                        in order that you may be in possession of the true state of things as far as has come to my knowledge, I have
                            thought proper to inform you, that a few days before the meeting of our General Assembly I obtained information which bore
                            much weight on my mind, and which determined me to lay it before the Legislature by a confidential Message, which was done
                            on the second day of the Session, a copy of which I enclose Marked A the Legislature acted thereon with closed doors, and
                            passed the Act marked B a copy of which I also inclose; I immediately dispatched a special express to Marietta with
                            authority if proper satisfaction was not obtained relative to the flotilla preparing near there—to Arrest it—and if
                            possable to arrest the Agent of Mr.—who lives on an Island in the Ohio, out of our jurisdiction who is preparing the
                            flotilla & has been endeavoring to enlist Men &c. other precautions shall be taken to secure any hostile
                            movements (if any should be discovered) at different points on the Ohio, and if any thing worthy of observation should
                            occur, you shall be duly informed thereof,
                        I have for some time been impressed with its being my duty to open my mind to you relative to the Marshall of
                            the district of Ohio, the present incumbent in that Office, has uniformly for some time past acted so as to convince every
                            judicious mind, that he is regardless of Character, and destitute of principle—I believe his term of service expires this
                            session of Congress, if so, he will I hope be laid aside—for I do assure you he has already disgraced the United States by
                            the appointment, and if he should be continued an impeachment in all probability will be the consequence, above a year ago
                            I conversed plainly with him relative to his malconduct when he promised me he would resign the Office to prevent a
                            represen[ta]tion being made thereof—he gets worse—and I am confident our Senators & Representative in Congress will
                            by a sence of duty be constrained to add the weight of their approbation to this very unpleasant representation; the only
                            Executive Officer belonging to the United States in Ohio certainly ought to possess the confidence of this government, and
                            I cannot doubt but you will see the propriety of giving us a Marshall that will not counter act our patriotic efforts in
                            Ohio—
                        for which purpose I beg leave to mention Mr. Lewis Cass—he is a Law character—a member of our House of
                            Representatives—and whose talents, patriotism and good conduct has inspired this government & people with
                            confidence
                        with real regard and great respect I have the honor to be your obt Servt
                        
                            Edward Tiffin
                     
                        
                    